— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 19, 1977, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law and the facts, by reducing the conviction of murder in the second degree to one of manslaughter in the first degree, and by reversing the sentence imposed thereon. As so modified, judgment affirmed and case remanded to Criminal Term for resentence. The thrust of the People’s case rested on defendant’s confession that, in the midst of a dispute with his wife, he lost control of himself and strangled her. Defendant contends that the People failed to prove beyond a reasonable doubt the intent necessary for a conviction of murder in the second degree (see Penal Law, § 125.25). We agree. The language of defendant’s confession does not, by itself, prove the element of intent to cause death. Moreover, intent to cause death may not be inferred from the mere fact of killing (see People v Patterson, 39 NY2d 288, 302). However, the evidence does establish defendant’s guilt of manslaughter in the first degree and we have modified the judgment accordingly (cf. People v Guarino, 56 AD2d 638). We have examined defendant’s other contentions and find them to be without merit. Gulotta, Cohalan and Martuscello JJ., concur.